Citation Nr: 1430713	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-34 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), to include as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for congestive heart failure as secondary to service-connected diabetes mellitus or service-connected coronary artery disease. 

3.  Entitlement to special monthly compensation based on loss of use of a creative organ under 38 U.S.C.A. § 1114(k).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1954 to July 1957 and from September 1965 to December 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to the benefits sought on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for COPD, to include as secondary to service-connected diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's congestive heart failure was not caused by or aggravated by diabetes mellitus or coronary artery disease. 

2.  The preponderance of the evidence shows that the Veteran's erectile dysfunction is not related to his service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for secondary service connection for congestive heart failure are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  

2.  The criteria for special monthly compensation based on loss of use of a creative organ are not met.  38 U.S.C.A. §§ 1114(k), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) the Veteran status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability. 

VA's notice requirements were satisfied by a letter issued in February 2008, which explained the evidence the Veteran was responsible for obtaining and the evidence VA would obtain on his behalf, the criteria for establishing service connection, and the method by which VA determines disability ratings and effective dates.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield, 444 F.3d at 1333-34. 

Regarding VA's duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and medical articles are associated with the claims file, and the Veteran has not identified any relevant, available treatment records that have not been obtained.  The Veteran was also provided with VA examinations in June 2008 (heart condition and erectile dysfunction), March 2010 (congestive heart failure and erectile dysfunction), and April 2012 (congestive heart failure), with an addendum opinion in May 2012 (congestive heart failure).  The Board finds that the VA examination reports are sufficient for adjudicatory purposes, since they are based on the Veteran's medical history and described their findings in sufficient detail so that the Board's decision is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Although the June 2008 examiner noted that the Veteran's private treatment records had not yet been associated with the claims file and therefore could not be reviewed, the examiner's March 2010 VA examination report reflected that the private records had subsequently been associated with the file and that he had reviewed them.  Thus, any defect in the June 2008 VA examination report is cured by the March 2010 VA examination report.  

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.




Laws and Regulations

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein. 

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

Congestive Heart Failure

The Veteran does not contend, and the evidence does not suggest, that his claimed congestive heart failure arose during service or within one year of service, or is otherwise directly related to service.  Instead, the Veteran asserts that congestive heart failure is related to his service-connected diabetes mellitus.  As such, the Board will confine its discussion to that of secondary service connection.  Since the Veteran was service connected for coronary artery disease during the pendency of this appeal, the Board will consider both diabetes mellitus and coronary artery disease in its analysis. 

The Veteran has been service connected for diabetes mellitus since February 1, 2008, and has been service connected for coronary artery disease since October 2, 2008.  

A January 2000 private chest X-ray revealed a normal heart with no congestive heart failure.  A January 2001 cardiovascular gated exercise thallium study report revealed that myocardial perfusion and wall motion images did not indicate obstructive coronary artery disease or left ventricular dysfunction.  A private treatment note indicated that the Veteran had been hospitalized with congestive heart failure in January 2003.  An additional January 2003 treatment note showed that the Veteran's congestive heart failure and diastolic dysfunction were resolving.  A July 2003 private chest X-ray report indicated that the Veteran's heart size was normal and that there was mild central pulmonary vasculature prominence but no overt congestive heart failure.  

According to a June 2006 progress note from Dr. D.P., the Veteran had a history of diastolic dysfunction and congestive heart failure.  A July 2006 private treatment record assessed that the Veteran was experiencing a slight exacerbation of his congestive heart failure.  An October 2006 VA treatment note indicated that the Veteran's congestive heart failure was stable.  A separate VA clinic note from the same month reflected a history of intermittent congestive heart failure.  An October 2007 private chest X-ray report indicated that the Veteran had no overt congestive heart failure and that his heart size was "upper normal."   

A March 2008 private treatment note reflected a prior history of congestive heart failure.  A December 2008 private CT chest and thorax report indicated a normal heart size, moderate atherosclerotic calcification within the aortic arch, and severe coronary artery calcifications.

In short, VA and private treatment records from the appellate period show different timeframes during which the Veteran was diagnosed with congestive heart failure.  Nevertheless, these records demonstrate a positive diagnosis for at least part of the period on appeal.  And while the June 2008 VA examination did not find a heart condition to be present, the March 2010 and April 2012 VA examinations and May 2012 VA addendum opinion all diagnosed congestive heart failure.  

In March 2010, the examiner opined that the Veteran's congestive heart failure was not caused by or aggravated by diabetes mellitus.  The examiner explained that diabetes has not been shown to cause diastolic heart dysfunction.  The examiner also relayed the Veteran's past medical history, and noted that private medical records from 2003 reflected diagnosis and treatment for congestive heart failure as due to diastolic dysfunction.  He stated that a coronary angiogram conducted prior to 2003 was shown to be normal, and diastolic dysfunction was attributed to hypertension and obesity.

After the Veteran was service connected for coronary artery disease by a September 2011 rating decision, the Veteran was provided a VA ischemic heart disease examination.  The examiner determined that the Veteran had congestive heart failure but did not have ischemic heart disease.  He opined that the congestive heart failure was due to diastolic dysfunction from hypertension and obesity.  In May 2012, the examiner was asked to provide a clarifying opinion.  He stated that while the Veteran had coronary artery disease, he had no symptoms of ischemia, no EKG findings of ischemia, he was not taking any medications for ischemia, and was not seeing a cardiologist or primary care physician for ischemia.  The examiner stated that there were major differences between coronary artery disease and ischemia, although he stated that the former could lead to the latter.  The examiner's addendum opinion in essence clarified that without a diagnosis of ischemia in this case, the Veteran's coronary artery disease alone did not lead to congestive heart failure.  He had determined in his April 2012 VA examination report that the Veteran's diastolic dysfunction due to hypertension and obesity was the cause of the congestive heart failure. 

Given that the March 2010 examiner determined that the Veteran's diabetes mellitus did not cause or aggravate his congestive heart failure, and given that the April and May 2012 examiner opined that the Veteran's coronary artery disease was not related to his congestive heart failure, service connection on a secondary basis is not warranted.  The Veteran's private treatment records do not provide evidence that his congestive heart failure was the result of either service-connected disability.  As there is no competent medical evidence linking the Veteran's congestive heart failure to either coronary artery disease or diabetes mellitus, service connection on a secondary basis is not warranted.       

Erectile Dysfunction

Special monthly compensation is a statutory award in addition to awards based on the schedular evaluations provided by the diagnostic codes in the VA Rating Schedule.  Claims for special monthly compensation, other than those pertaining to one-time awards and annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k)-(s) and 38 C.F.R. §§3.350 and 3.352.

Special monthly compensation is payable at a specified rate if the veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k), 38 C.F.R. §3.350(a).

The Veteran has asserted that his erectile dysfunction is caused by his service-connected diabetes mellitus. 

In June 2008, the Veteran was provided a VA examination that addressed his erectile dysfunction.  The Veteran reported that he had experienced erectile dysfunction for the past 12 to 14 years, and had been told that it was secondary to various medications.  The examiner diagnosed erectile dysfunction, but opined that it was unlikely to be related to his diabetes.  The examiner explained that the diabetes mellitus had been diagnosed three years prior and required approximately eight to ten years before it began having adverse effects on blood vessels and nerves.  He stated that the Veteran had reported onset of erectile dysfunction many years before diabetes mellitus was diagnosed.  

In March 2009, the Veteran was provided a VA genitourinary examination to address a separate issue not before the Board.  During the course of the examination, the Veteran reported that erectile dysfunction had been present for several years, and that he had not sought treatment for it.

Given that the only medical opinion of record failed to relate the Veteran's erectile dysfunction to his diabetes mellitus, there is no basis for establishing service connection for erectile dysfunction, and therefore entitlement to special monthly compensation based on loss of use of a creative organ is not warranted.  


ORDER

Service connection for congestive heart failure is denied. 

Special monthly compensation based on loss of use of a creative organ under 38 U.S.C.A. § 1114(k) is denied.  


REMAND

While the Veteran originally claimed service connection for COPD as secondary to his diabetes mellitus, both he and his representative subsequently asserted that COPD was directly related to service.  Therefore, in adjudicating the claim, the Board must consider both theories of direct and secondary service connection.  Although the latter has been sufficiently developed, the former has not.  As a result, further development is required under the duty to assist. 

Although the Veteran's service treatment records do not contain any diagnosis of COPD, they do contain a number of notations relating to respiratory complaints, including atypical pneumonitis and bronchitis.  Post service, private treatment records reflected a diagnosis of COPD in 2008.    

In June 2008, the Veteran was afforded a VA examination to address whether his COPD was related to diabetes mellitus.  The Veteran reported that his doctor had told him that his asthma and COPD began at approximately age 40 and had been progressive for 30 years.  He reported having a serious case of pneumonia in service in 1973.  He stated that he smoked from 1954 to 1974 at a rate of over one pack per day.  The examiner noted that chest X-rays were normal.  He diagnosed COPD and opined that the condition was related to a combination of allergies and smoking, and that it was not caused or aggravated by diabetes.  The examiner noted that his conclusions were only tentative, because at that time the Veteran's private medical records had not yet been associated with his claims file and were needed for a full opinion. 

In March 2010, the Veteran was provided an additional VA examination to address the Veteran's COPD.  The examiner reviewed the claims file, including all of the private medical records that had since been associated with it.  The examiner provided a definitive opinion that the Veteran's COPD was not caused or aggravated by his service-connected diabetes mellitus.  The examiner's rationale stated that COPD is caused by cigarette smoking and that COPD is aggravated in the presence of cigarette smoking with asthma. 

In a February 2011 statement relating to a separate claim not currently on appeal, the Veteran stated that he experienced a chronic cough and hoarseness ever since leaving service, and that he was treated at various times for COPD, asthma, bronchiestesis, and other lung disorders.   

Although the June 2008 and March 2010 VA examination reports addressed whether the Veteran's COPD was secondary to diabetes mellitus, there is no VA medical opinion of record that addresses whether the Veteran's COPD is directly related to service.  Given the in-service complaints, the Veteran's contentions and current disability, a VA medical opinion addressing direct service connection should be sought. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claims file to the same examiner who completed the June 2008 and March 2010 VA examinations, or, if that examiner is unavailable, to a suitable replacement, to provide an addendum opinion regarding direct service connection for COPD.  The entire claims file must be made available to the examiner for review, and if the examiner determines that a new VA examination must be conducted, the Veteran should be scheduled for one accordingly.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's COPD had its onset in service.  In forming this opinion, the examiner should consider the in-service respiratory/chest complaints; the Veteran's report that his doctor had told him that his asthma and COPD began at approximately age 40 and had been progressive for 30 years; the Veteran's smoking history; and that he reported he experienced a chronic cough and hoarseness ever since leaving service.

An explanation should be provided for all opinions expressed. 

If the examiner is unable to provide an opinion without resorting to speculation, he or she must explain why this is so and what, if any, additional evidence would be necessary before a non-speculative opinion could be rendered.

2.  Then, readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.     

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


